          Case 3:20-cv-02731-VC Document 78-2 Filed 05/03/20 Page 1 of 3




          ELEAZAR PORCAYO GARCIA SHORT-FORM BAIL APPLICATION

SUMMARY:

Mr. Eleazar Porcayo Garcia is 45-year-old diabetic who also suffers from hypertension, both of
which are recognized CDC risk factors for severe COVID-19. He is a long-time lawful
permanent resident who has lived in the United States since 1995. He has only one arrest from
March 2017 for a non-violent controlled substance trafficking offense. He was detained by
federal immigration authorities after completing his criminal sentence in Fresno County.

    1. Name: Eleazar Porcayo Garcia

    2. Age: 45

    3. Sex: Male

    4. Primary Language: Spanish

    5. If Hearing, Is An Interpreter Needed? Yes

    6. Detained in: Mesa Verde Detention Facility

    7. Dorm Unit: C

    8. Date of Bond Hearing, If Any: N/A

    9. Outcome of Bond Hearing, If Any: N/A

    10. Length of Time in Detention: 109 days

    11. Medical Condition(s) That Put Detainee At Risk:

        Mr. Porcayo Garcia suffers from Diabetes and Hypertension. Both of these are CDC
        recognized risk factors.

        Hypertension is recognized by the Centers for Disease Control and Prevention (CDC) and
        in various studies as a comorbidity which increases the risk of severe COVID-19. In its
        “Interim Clinical Guidance for Management of Patients with Confirmed Coronavirus
        Disease,” the CDC identified hypertension as among the “risk factors for severe
        illness.”1The CDC identified that case fatality was seven times higher for individuals
        with hypertension than for those with no underlying medical conditions2. Aside from

1
 https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-patients.html.
2
  Id. (citing Novel Coronavirus Pneumonia Emergency Response Epidemiology T. [The epidemiological
characteristics of an outbreak of 2019 novel coronavirus diseases (COVID-19) in China]. Zhonghua Liu Xing Bing
Xue Za Zhi. 2020;41(2):145-151.).



                                                                                Eleazar Porcayo Garcia
          Case 3:20-cv-02731-VC Document 78-2 Filed 05/03/20 Page 2 of 3




        recognizing increased case fatality, the CDC notes that hypertension has been associated
        with increased illness severity and adverse outcomes: less than 0.9% case fatality for
        those without underlying medical conditions and 6% case fatality for hypertension (the
        same rate as for chronic respiratory disease and cancer).3

    12. Attorney Name, Phone, Address and Email:

        Hayley Upshaw
        San Francisco Public Defender’s Office
        555 7th St, San Francisco, CA 94103
        (415) 754-3762
        Hayley.upshaw@sfgov.org

    13. Felony or Misdemeanor Convictions, Including Date and Offense:

        Felony Cal PC 11378, July 26, 2017

    14. Pending Criminal Charges and Outstanding Warrants, Including Jurisdiction and
        Offense:

        N/A

    15. Scheduled Removal Date, If Any:

        N/A. Mr. Porcayo Garcia challenged his ground of removability and his case is on
        appeal to the BIA. There is no final order and no briefing schedule yet for his appeal.

    16. Family:

        Mr. Porcayo Garcia is a long time lawful permanent resident. He came to the United
        States in 1995 and adjusted status in 2002. He has numerous family members and
        extended family in Los Angeles and Central California.

        His sponsor would be his Sister in Law Blanca Padron, who is a U visa holder.

        Paramount, CA 90723


        His niece Juanita Gonzalez Gonzalez, who is a U.S. Citizen, would transport him from
        the detention center to his sister in law’s home.

        Compton, CA 90222

3
  CDC, “Symptoms of Coronavirus,” revised Mar. 20, 2020, at https://www.cdc.gov/coronavirus/2019-
ncov/symptoms-testing/symptoms.html (last accessed Apr. 25, 2020).



                                                                              Eleazar Porcayo Garcia
     Case 3:20-cv-02731-VC Document 78-2 Filed 05/03/20 Page 3 of 3




17. Proposed Custodian and Description of Proposed Release Residence:

   Mr. Porcayo Garcia would shelter in place with his sister in law Blanca Padron.

18. Applicant’s Ties to the Location of the Proposed Residence (such as length of time,
    family members, prior employment, etc.):

   Mr. Porcayo Garcia was a lawful permanent resident prior to his detention and has
   resided in California since 1995.

19. Employment History:

   Mr. Porcayo Garcia has been working since his arrival, first as a busboy and then doing
   auto detailing at Eli’s auto detailing in Los Angeles.

20. Other Information Relevant to Bail Determination:

   Mr. Porcayo Garcia had no criminal history prior to his 2017 arrest. He would be
   supervised upon release by County probation authorities.

21. Attached are (check all that are applicable, but that is not a substitute for answering
    the above questions): Not applicable.




                                                                 Eleazar Porcayo Garcia
